Citation Nr: 0813759	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-15 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for vertigo due to August 2004 VA 
examinations.

2.  Entitlement to a compensable evaluation for left ear 
otitis externa with defective hearing.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, and his daughter-in-law


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946, and from January 1948 to September 1952.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, in January 2004 (increased rating 
claim) and April 2005 (1151 claim).

In the course of his November 2004 hearing conducted by a 
local hearing officer the veteran raised a claim of 
entitlement to service connection for right ear otitis 
externa.  As this issue has neither been developed nor 
certified for appellate review, it is referred to the RO for 
all appropriate action.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  Consistent with 
the instructions below, VA will notify the veteran of any 
further action required on his part.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that the veteran has vertigo that is a proximate 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or due to an event not reasonably 
foreseeable in the furnishing of VA examinations conducted in 
August 2004.



CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for vertigo due to VA examinations conducted in August 2004 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2004 
correspondence and a March 2006 statement of the case of the 
information and evidence needed to substantiate and complete 
his claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The above-cited notice informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  June 2006 correspondence provided adequate 
notice of how disability ratings and effective dates are 
assigned. While the appellant may not have received full 
notice prior to the initial decisions, after pertinent notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 



Factual Background

The veteran's service medical records show that he complained 
of deafness and left ear drainage in September 1949.  

A June 1954 rating decision granted service connection for 
left ear otitis externa with defective hearing; a zero 
percent evaluation was assigned.  The zero percent rating has 
remained in effect since.  

A VA ear diseases examination was conducted in August 2004.  
The veteran complained of periodic discharge from the left 
ear.  He added, however, that he had not had these symptoms 
for many years.  He offered that if did not get water in his 
ear he did not have a problem.  Examination showed moderate 
cerumen bilaterally.  No purulent discharge was observed.  
The diagnosis was status post left ear otitis externa with 
perforated tympanic membrane, with residual decreased 
conductive hearing loss.  

Review of a VA audio examination report dated the same day 
shows that the veteran gave a history of severe equilibrium 
and vertigo difficulties in the past for which he was 
hospitalized 10 to 15 years earlier.  He added that he had 
not been followed for this condition.  The examiner advised 
the veteran to see his primary care physician in light of his 
report of continued equilibrium and vertigo problems.  

The veteran called a VA Medical Center for health advice in 
August 2004.  He indicated that he had been afforded a VA 
hearing test the day before and could not get out of bed the 
following morning due to dizziness.  He added that he was 
nauseated.  It was recommended that he go to the emergency 
room.

The veteran was admitted into a private hospital in August 
2004, the day following his VA examinations due to an acute 
onset of vertigo.  The discharge summary shows he his 
symptoms resolved over approximately 12 hours.  The discharge 
diagnosis was vertigo.  A progress note dated during this 
two-day admission includes a diagnosis of vertigo - 
neurologic vs. peripheral - resolved.  

A June 2004 VA primary care outpatient treatment note shows 
that the veteran claimed to experience dizziness only when 
taking morphine.  

The veteran testified in November 2004 that he had 
experienced some vertigo symptoms before his August 2004 VA 
examinations.  See page four of hearing transcript 
(transcript).  He added that he had not suffered from 
drainage over the past few years.  See page five of 
transcript.  

A VA primary care outpatient treatment note dated in December 
2004 shows that the veteran's vertigo symptoms had resolved.  

Laws and Regulations

Compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32, 3.361(d)(2).

Analysis

38 U.S.C.A. § 1151 -- Vertigo

The veteran claims that he has vertigo as a result of VA 
examinations in August 2004.  He attributes this to being 
"poked and prodded" during the hearing tests and 
examinations.  See VA Form 21-4138, dated in November 2004.  

The record, while reflecting that the veteran was seen by VA 
for two examinations in August 2004, and while showing that 
he was discharged from a private hospital two days later, 
does not reveal any medical evidence that vertigo was caused 
by either VA examination, or by the combination of the two.  
The appellant's allegations of such a causal relationship 
lacks probative value, since he is a layman and thus lacks 
competence to offer a medical opinion on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no objective evidence that the veteran was a victim 
of negligence, or that he sustained an injury stemming from 
the August 2004 VA examinations that was not a foreseeable 
consequence.  There is no competent evidence that the 
veteran's vertigo was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing medical 
examinations, or by an event not reasonably foreseeable 
during such medical examinations.  Thus the criteria for 
compensation under 38 U.S.C.A. § 1151 are not met.

Furthermore, the veteran is not currently shown to clinically 
have any additional disability due to vertigo.  To this, a 
December 2004 VA medical treatment record shows that the 
veteran's vertigo had resolved.  The Board also 
parenthetically observes that the veteran, in August 2004, 
gave a history of severe equilibrium and vertigo difficulties 
in the past for which he was hospitalized 10 to 15 years 
earlier.  See August 2004 VA audio examination.  He also 
testified in November 2004 that he experienced some vertigo 
symptoms before his August 2004 VA examinations.  

In light of the foregoing, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

 
ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vertigo is denied.


REMAND

With respect to an increased rating claim, the United States 
Court of Appeals for Veterans Claims in Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008), held that a 
38 U.S.C.A. § 5103(a) notice requires that the Secretary 
notify the claimant of the criteria necessary to be awarded 
an increased rating.  In this regard, while the statement of 
the case and supplemental statements of the case of record do 
address the rating criteria used to evaluate otitis externa, 
none of these documents address the criteria used to rate the 
hearing loss component of this disorder.  Hence, further 
development is required.

Accordingly, this case is REMANDED for the following action:

1.  The RO is to issue a supplemental 
statement of the case which notifies the 
veteran of the criteria used in 
evaluating hearing loss disorders under 
38 C.F.R. § 4.87, Diagnostic Code 6100 
(2007).  The appellant and his 
representative must then be afforded an 
opportunity to respond.

2.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran the case should be 
returned to the Board.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


